300 N.Y. 756 (1950)
In the Matter of the Accounting of Olive B. Seaman et al., as Trustees under The Will of Frank Seaman, Deceased. Philip Seaman, Individually, et al., Appellants; Olive B. Seaman, Individually, Respondent.
Court of Appeals of the State of New York.
Argued April 5, 1950.
Decided April 14, 1950
Richard B. Overbagh and N. LeVan Haver for appellants.
Harry H. Flemming for respondent.
Bern Budd for successor trustee.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE, FULD and FROESSEL, JJ.
Order affirmed, with costs to the respondent Olive Brown Seaman payable out of the estate. No opinion.